UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05896 DWS Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2013 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2013 Semiannual Report to Shareholders DWS Target 2013 Fund Contents 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 7 Investment Portfolio — Liquidation Basis 9 Statement of Assets and Liabilities — Liquidation Basis 10 Statement of Operations — Liquidation Basis 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 19 Information About Your Fund's Expenses 21 Investment Management Agreement Approval 26 Summary of Management Fee Evaluation by Independent Fee Consultant 30 Account Management Resources 32 Privacy Statement This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary January 31, 2013 (Unaudited) Average Annual Total Returns as of 1/31/13 6-Month‡ 1-Year 5-Year 10-Year Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.00% load) -3.60
